Exhibit 10.55

AWARD AGREEMENT

This Award Agreement (this “Agreement”), is made effective as of May 18, 2017,
between Teva Pharmaceutical Industries Limited (the “Company”) and Carlo de
Notaristefani (the “Participant”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned thereto in the Company’s 2015
Long-Term Equity-Based Incentive Plan (the “Plan”).

Pursuant to Sections 5 and 8 of the Plan and the Participant’s Employment
Agreement with the Company dated January 18, 2015, as amended (the “Employment
Agreement”), the Company hereby grants to the Participant as the Grant Date (as
defined below) the number of Restricted Share Units (“RSUs” or “Awards”) set
forth below, subject to the terms and conditions contained herein and in the
appendices attached hereto, as well as the terms and conditions of the Plan,
which are incorporated herein in their entirety.

 

Total Fair Value of Award:    U.S.$836400 Fair Value of each RSU:    US$27.09
RSUs Granted:    30875, which represents the Total Fair Value of Award divided
by the Fair Value of each RSU, rounded up to the nearest whole number. Grant
Date:    May 18, 2017 Vesting of Awards Granted:    Second anniversary of the
Grant Date.

1. Restricted Share Units.

(A) Grant of RSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the RSUs Granted as set forth in the table
above.

(B) No Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the RSUs are granted.

2. Other Provisions.

(A) Vesting. The Awards granted hereunder shall vest and become exercisable or
settle, as the case may be, as forth in the table above.

(B) Termination of Employment.



--------------------------------------------------------------------------------

(i) The applicable provisions of the Plan related to the treatment of RSUs upon
Termination and the Company’s Qualifying Retirement Policy as shall be amended
from time to time are incorporated herein reference and made a part hereof.
Provided however that notwithstanding anything contrary in the Plan the event
that:

(1) Participant is provided with a written notice of termination without cause
pursuant to Section 7(d) of Amended and Restated Employment Agreement on or
prior to June 30, 2019, the Award shall continue to vest, without regard to the
termination of Participant’s employment, for an additional two (2) year period
following the Termination date (the two (2) year anniversary of the Termination
date, the “Continued Ve Date”) to the same extent as if the Participant had
remained employed by the Company in accordance w the terms and conditions of the
Company’s equity plans; or

(2) Participant’s employment terminates by the Participant without Good Reason,
prior to the time that RSUs have vested, and such termination is mutually agreed
with the prior written consent of the Company the Board of Directors in its sole
discretion may provide that, subject to Participant’s continued compliance with
Section 9 of the Employment Agreement, all of such Participant’s RSUs shall be
earned and continue to vest in accordance with their original vesting schedule
as if no such Termination had occurred, until the second anniversary of such
termination.

(C) Withholding. The Company or the Employer, or a third party holding Awards on
behalf of the Participant, shall have the right to make all payments or
distributions pursuant to this Agreement to the Participant net of any
applicable taxes, fees or other required deductions, such as, but not limited
to, income taxes, capital gains taxes, social security premiums, and custody
fees, trustee charges, fees for exercise and/or transfer of any Award or its
underlying Share payable by the Participant or required to be paid or withheld
as a result of the exercise of the settlement of RSU, the delivery of a Share or
its transfer, and any other event occurring pursuant to the Plan or Agreement,
that necessitates the withholding of income, employment or capital gains taxes
or any other required deductions or payments (hereinafter referred to as
“Taxes”). The Company or the Employer, may withhold from wages or other amounts
payable to the Participant such Taxes as may be required by law or otherwise
payable the Participant, or to otherwise require the Participant to pay such
Taxes.

(D) Other Effective Documents; Other Agreements.

The terms and provisions of the Plan are incorporated herein by reference and
made a part hereof. In case of contradiction between the terms of this Agreement
and/or its appendices and/or the Plan, it is agreed the terms of the Plan shall
prevail over the terms of this Agreement and any appendix, and that the terms of
any appendix shall prevail over the terms of this Agreement, provided however
that if there is a contradiction between the terms of Section 2(B) of this
Agreement and/or its Appendices and/or the Plan, the provision Section 2(B) of
this Agreement shall prevail. The Participant agrees to (i) execute and become a
party to agreements set forth in any appendix attached hereto, and (ii) the
terms of an Award administration framework agreement and its terms and
conditions, as may be set forth in an appendix or as requested the Company or
the Employer in the future, and shall also agree to such agreement in writing.

 

2



--------------------------------------------------------------------------------

(E) Clawback/Recoupment Policy. By signing this Agreement, the Participant
grants the Employer a power of attorney to deduct from any payments due to the
Participant by the Employer, any amounts owed by him under Section 21(e) of the
Plan, in accordance with applicable law.

(F) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto.

(G) Governing Law. This Agreement (including, for the avoidance of doubt, any
appendices attached hereto) shall be construed and interpreted in accordance
with the local laws of country where the Participant is or was last employed by
the Employer without giving effect to the principles of the conflicts of laws
thereof.

(H) Entire Agreement; Modification. This Agreement (together with any appendices
attached hereto) and the Plan constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended,
or rescinded only by a written agreement executed by both parties.

(I) Counterparts; Electronic Signature. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signature of this
Agreement, unless otherwise stipulated in any appendix, may be by electronic or
digital means.

I acknowledge that I have read this Agreement and all appendices and I

 

3